ADAMS, Circuit Judge.
This was a suit to recover a penalty imposed by section 3 of the act of June 29, 190(5 (31 Stat. (¡08, c. 3559 1 | U. S. Comp. St. Supp. 1909, p. 11T9]), known as the •'‘Twenty-Eight Hour I,aw.” The United States charged in its complaint that the defendant railway company at a certain time and place failed to unload a shipment of cattle and sheep in a humane manner into properly equipped pens for rest, water, and feeding, as required by the act. The trial below resulted in a judgment for the defendant, from which the United States prosecutes error. ,. ' ‘
The agreed facts upon which the case was submitted conclusively show that the stock was unloaded within the time prescribed by the act, driven in a humane manner into pens conveniently located, fed with good and wholesome hay, watered with fresh and wholesome water, and kept there for more than five hours. The pens were located on high level ground, which at the time in question was perfectly dry. The hay was eaten from the dry ground, upon which it had been thrown, and the water was drunk from clean tubs temporarily placed within the inclosures. In the language of the agreed facts, “on this particular occasion the car load of 'cattle and sheep were properly fed and watered.” ■ The only complaint is that no permanent hayracks or water troughs were in the pens from which the stock could eat and drink. We think this complaint is without any merit. No penalty is imposed by the act, except for individual violation of its provisions. It contains no provision requiring the carrier to maintain any particular kind of equipment of its stock pens, permanent or otherwise. 'Rite condition of the pens seems to have concerned Congress in making the enactment so far, and so far only, as it served the dominant and hit-*206mane purpose of properly feeding, watering, and resting the stock. The equipment of the pens must be such, and need be only such, as serves that purpose at the time the stock is unloaded into them.
The judgment is affirmed.